EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 6-7, filed 2022.04.18, with respect to the rejection of claims 1-14 and the drawing objection have been fully considered and are persuasive.  The rejection of claims 1-14 and the drawing objection have been withdrawn. 
The objection to the specification is withdrawn.

Drawings
The drawings received on 2020.12.09 are acceptable.

Allowable Subject Matter
Claims 1-2, 4, 7-9 and 11-14 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-2, 4, 7-8 and 11-14 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
	The closest art of record is US 2017/0298943 to MOHTAR et al., (cited by applicant).  As to claim 1, MOHTAR discloses a centrifugal compressor (fig. 2) comprising: a compressor housing (16) in which an intake passage (17) is 5formed; a compressor impeller (14) provided in the intake passage; an actuator (116) that causes a rod (117) to linearly move in a direction  orthogonal with a rotation axis direction of the compressor impeller (fig. 3; the claim is rejected as interpreted as above); 10a connection member (106) connected to the rod (108; [0046] describes connection); a throttle member (any of 102A, 102B) including a protruding portion (circled in annotated figure);
a connection shaft (arrow in annotated figure) extending in the rotation axis direction (referring to the thickness) and connecting the connection member (106) and the throttle member (102A, 102B see fig. 4); and 15a rotation shaft (any of pivot pins 104A, 104B) extending in a direction parallel to the connection shaft and serving as a rotation center of the throttle member (compare fig. 4A and 6A).  

    PNG
    media_image1.png
    641
    895
    media_image1.png
    Greyscale

The prior art does not teach or fairly suggest the claims as amended. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven Chang on 2022.05.18. The application has been amended as follows: 

Claim 9. (CANCELLED) 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5/18/2022